DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The Examiner acknowledges the amendments of claims 1, 8, 12, & 23. Claims 17 – 24 were previously withdrawn. Claims 1 – 16 are examined herein.

Specification
The use of the term Invar, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The amendment filed July 26, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no page 17 includes new matter because there is no evidence that Invar® refers generically to any Ni-Fe alloy. Applicant’s specification appear to indicate it refers to a Ni-Fe alloy with specific weight percent.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s original claim 8 and specification refers to Invar®, which is a Ni-Fe alloy but a very specific one. Applicant’s specification, pg. 13, states Invar® is an alloy having about 63.5 % of iron and about 36.5 % of nickel. Applicant’s claim should include this specific composition.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 4, 8, 9, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0102324 A1), as evidenced by Learn Civil Engineering (“Mechanics of Materials-Tension and Compression”).
With regard to claim 1, Lee et al. teach a display device comprising a display panel including a light emitting diode (50) (Applicant’s “light emitting layer”) on a buffer layer (11) (Applicant’s “flexible substrate”). A barrier layer (20) (Applicant’s “base film”) disposed on the display panel and facing the light emitting diode with the buffer layer therebetween the barrier layer and the barrier layer and the light emitting diode (paragraphs [0007] – [0008] & [0028] – [0029], & Fig. 1). As shown in Fig. 2, the barrier layer (20) comprises a stack of alternating metal layers (21) and alternating organic 

    PNG
    media_image1.png
    470
    678
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    393
    354
    media_image2.png
    Greyscale

With regard to claims 2 – 4, Lee et al. teach the stack each organic layer (22) may be stacked layers of polymer material, which includes at least one of polyethylene terephthalate and polyimide (paragraph [0046]).
With regard to claim 8, Lee et al. teach the metal layer includes at least one of titanium and copper (paragraph [0046]).
With regard to claim 9, Lee et al. teach the metal layer has a thickness of about 0.01 µm to about 10 µm (paragraph [0047]), which is less than 30 µm.
With regard to claim 11, Lee et al. the display panel is bendable under bending and torsion stress (paragraph [0015] & [0063]). By definition, bending force is a combination of compression force of the inner surface and tensile force of the outer surface, as evidenced by Learn Civil Engineering. Therefore, the display panel taught by Lee et al. is inherently bendable in a direction which applies a compressive force to the display panel and in a direction which applies a tensile force to the display panel.
MPEP 2112 [R-3] states:

In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


Claim Rejections - 35 USC § 103

Claims 5 – 7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 3 above, and further in view of Park et al. (US 2011/0062444 A1).
Lee et al. fail to teach the thicknesses of the organic layers.
Park et al. teach a flexible display device comprising a multilayered flexible substrate (moisture barrier) (140) for a flexible display comprising at least two polymer layers: a first flexible layer and a second flexible layer (paragraphs [0029] – [0031]). The multilayered flexible substrate prevents moisture or oxygen into the display, resulting in an improved lighted of the flexible display device (paragraph [0032]).
With regard to claim 5, Park et al. teach the first flexible layer has a thickness of a few microns (paragraph [0029]). First flexible layer is formed of a thickness of about 3 – 4 µm (paragraph [0044]), which overlaps with Applicant’s claimed range of about 4 µm to about 10 µm.
With regard to claim 6, Park et al. teach a second flexible layer has a thickness of a few tens of micrometers (paragraph [0031]). The term “few” is defined as a plurality. Therefore, the Examiner interprets this disclosure as the second flexible layer has a 
With regard to claim 7, Park et al. teach the second flexible layer has a thickness greater than the first flexible layer for reinforcing the strength of the first layer. Park et al. teach ratio of 4:20 as described above for claims 5 – 6 is reduced to 1:5, which is overlaps with Applicant’s claimed range of 1:1 to about 1:5.
Therefore, based on the teachings of Park et al., it would have been obvious to one ordinary skill in the art prior to the effective filing date to form the stack of polymer layers in the moisture barrier taught by Lee et al. such that the thicknesses are in the range of a few micrometers to a few tens of micrometers in order to provide reinforcing strength to adjacent layers and provide sufficient moisture and oxygen barrier properties to the display for extending the lifetime of the flexible display unit. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, with regard to claim 10, Lee et al. fail to explicitly teach the ratio of a thickness of the metal layer to a total thickness of the first polymer layer.
However, when considering the thickness of the metal layer taught by Lee et al., it follows that when considering the references of Lee et al. and Park et al. in combination (as discussed above), the thickness ratio of a thickness of the metal layer to a total thickness of the one organic layer stack (Applicant’s “first polymer layer”) is a ratio of about 10 µm to 24 µm, which is 1:2.5 and less than a ratio of 1:3.

Claims 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0102324 A1), in view of Lee et al. (KR 10 20140140931 A1).
With regard to claim 12, Lee et al. teach a display panel including a flexible substrate, and a barrier layer (20) (Applicant’s “base film”) disposed on the substrate (paragraphs [0007], [0027], & Fig. 1). The barrier layer comprising alternating metal layers (21) and alternating organic layers (22) (Applicant’s “first polymer layer” and “second polymer layer”). Each organic layer (22) may be stacked layers of polymer material (Applicant’s first or second “film layer” and respective “polymer layer” of the adhesive layer) (paragraph [0046]) & Fig. 2).
Lee et al. fail to teach an adhesive layer between the metal layer and the first film layer or the second film layer, such that the adhesive layer includes a polymer layer and an adhesive material layer disposed on both of opposing surfaces of the polymer layer.
Lee et al. (‘0931) teach a low elastic coverlay film for a flexible printed circuit board (pg. 2). The coverlay (100) comprises a thin metal layer (10), first adhesive layer (20), polyimide base layer (30) (Applicant’s “polymer layer”), second adhesive layer (40), and organic protector layer (40), in this order (pgs. 10 & 16). A cover lay film of this configuration improves the reliability of the layer when flexed (pgs. 2 & 5), such as flexibility without peeling (splitting) of the layers (pg. 15).

    PNG
    media_image3.png
    229
    509
    media_image3.png
    Greyscale

Therefore, based on the teachings of Lee et al. (‘0931), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a double-sided adhesive between the metal and organic layers taught by Lee et al. (‘324) because the dual sided adhesive layer taught by Lee et al. (‘0931) prevents peeling (splitting) of the layers when the laminate is flexed.
With regard to claim 13, Lee et al. (‘0931) teach the adhesive layers may be composed of polyimide resin (P63 - 65, 69, 72).
With regard to claim 14, as discussed above, Lee et al. (‘324) teach a stack of organic layers between each metal layer. The stack organic layers include at least one of polyethylene terephthalate and polyimide (paragraph [0046]).
With regard to claim 15, Lee et al. (‘0931) teach the first adhesive layer preferably has a thickness of 1 - 10 µm, the second adhesive layer preferably has a thickness of 5 – 40 µm, and polyimide base layer preferably has a thickness of 5 – 25 µm (P22-23). The minimum adhesive thickness is less than the largest polyimide base layer thickness. Therefore, the ranges taught by Lee et al. overlaps with Applicant’s claimed relative thickness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 16, Lee et al. (‘0931) teach the preferred thickness, as discussed above for claim 15. 
However, Lee et al. (‘0931) teach the thicknesses of the adhesive and polyimide base layers are not limited (P69, 71). The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04.IV.A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 8 – 9, & 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5, & 12 of copending Application No. 16/227,231 (herein “’231”)(reference application), in view of Lee et al. (US 2015/0102324 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 
With regard to claim 1, ‘231 claims a display device, comprising:
A display panel including a substrate; 
And a base film position on one surface of the display panel, 
Wherein the base film includes a first layer and a second layer, and a metal layer position between the first layer and the second layer (claim 1). Furthermore, the display device, and thus all components therein (including the substrate), is flexible (claim 12).
App. 16/227,231 fails to claim the display panel comprises a light emitting layer on a substrate, and a base film facing the light emitting layer with the substrate between the base film and the display panel.
Lee et al. ‘324 teach a display device comprising a display panel including a light emitting diode (50) (Applicant’s “light emitting layer”) on a buffer layer (11) (Applicant’s “flexible substrate”). A barrier layer (20) (Applicant’s “base film”) disposed on the display panel and facing the light emitting diode with the buffer layer therebetween the barrier layer and the barrier layer and the light emitting diode (paragraphs [0007] – [0008] & [0028] – [0029], & Fig. 1). The buffer layer serves the purpose of providing a flat surface for forming the pixel unit, and prevents permeation of moisture and foreign particles into the pixel circuit and the organic light emitting diode (layer) (paragraph [0029]).
Therefore, based on the teachings of Lee et al. ‘324, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide a substrate 
With regard to claim 2, ‘231 claims the first polymer layer and the second polymer layer include a polyimide material, respectively (claim 2).
With regard to claim 8, ‘231 claims the metal layer includes at least one of Invar, stainless steel, titanium, a nickel alloy, a copper alloy, an amorphous metal, and a composite metal (claim 3).
With regard to claim 9, ‘231 claims a thickness of the metal layer is 20 µm to about 30 µm, which is within Applicant’s claimed range of 30 µm or less (claim 5).
With regard to claim 11, the display device comprising the display panel is bendable in a direction which applies a compressive force to the display panel and in a direction which applies a tensile force to the display panel (claim 12).
16/227,231 fails to claim each of the first layer and the second layer contain multiple layers (claims 1 & 3).
However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12 & 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, & 16 of copending Application No. 16/227,231 (herein “’231”), in view of Lee et al. (US 2015/0102324 A1) and Lee et al. (KR 10 20140140931 A1). 
With regard to claim 12, ‘231 claims a display device comprising:
A display panel including a flexible substrate,
A base film disposed on the display panel;
Wherein the base film includes:
A first film layer and a second film layer overlapping each other,
A metal layer disposed between the first film layer and the second film layer,
At least one adhesive layer disposed between the first film layer and the metal layer or between the second film and the metal layer (claims 1, 12, & 16).
App. 16/227,231 fails to claim the display panel comprises a light emitting layer on a substrate, and a base film facing the light emitting layer with the substrate between the base film and the display panel.
Lee et al. ‘324 teach a display device comprising a display panel including a light emitting diode (50) (Applicant’s “light emitting layer”) on a buffer layer (11) (Applicant’s “flexible substrate”). A barrier layer (20) (Applicant’s “base film”) disposed on the display panel and facing the light emitting diode with the buffer layer therebetween the barrier layer and the barrier layer and the light emitting diode (paragraphs [0007] – [0008] & [0028] – [0029], & Fig. 1). The buffer layer serves the purpose of providing a flat surface for forming the pixel unit, and prevents permeation of moisture and foreign particles into the pixel circuit and the organic light emitting diode (layer) (paragraph [0029]).
Therefore, based on the teachings of Lee et al. ‘324, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide a substrate 
16/227,231 fails to claim the adhesive layer includes a polymer layer, and an adhesive material layer which is disposed on both or opposing surfaces of the polymer layer.
Lee et al. (‘0931) teach a low elastic coverlay film for a flexible printed circuit board (pg. 2). The coverlay (100) comprises a thin metal layer (10), first adhesive layer (20), polyimide base layer (30) (Applicant’s “polymer layer”), second adhesive layer (40), and organic protector layer (40), in this order (pgs. 10 & 16). A cover lay film of this configuration improves the reliability of the layer when flexed (pgs. 2 & 5), such as flexibility without peeling (splitting) of the layers (pg. 15).

    PNG
    media_image3.png
    229
    509
    media_image3.png
    Greyscale

Therefore, based on the teachings of Lee et al. (‘0931), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a double-sided adhesive between the metal and organic layers taught by Lee et al. (‘324) because the dual sided adhesive layer taught by Lee et al. (‘0931) prevents peeling (splitting) of the layers when the laminate is flexed.
claim 14, ‘231 claims the first polymer layer and the second polymer layer include a polyimide, polyphenylene sulfide, polyethylene napthalate, and polyaryletherketone (claim 2).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant argues, “Claim 12 is objected to for the informalities detailed in the instant Office action. Claim 12 is hereinabove amended to correct the punctuation within the claim. Entry of the claim amendment, reconsideration and withdrawal of the Claim Objection are respectfully requested” (Remarks, Pg. 9).
EXAMINER’S REPONSE: In light of Applicant’s amendment of claim 12, the objection of claim 12 has been withdrawn. 

Applicant argues, “The disclosure is objected to for the informalities detailed in the instant Office action. The specification is hereinabove amended to accompany the term ‘Invar’ with the generic terminology of ‘nickel-iron alloy.’ Entry of the amendments to the Specification, reconsideration and withdrawal of the Specification Objection are respectfully requested” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant has misunderstood the objection to the specification. The term “Invar” should include a “®,” “SM,” or “TM” symbol. The amendments to the specification have not been entered because they appear to 
Additionally, the amendment filed July 26, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: page 17 includes new matter because there is no evidence that Invar® refers generically to any Ni-Fe alloy. Applicant’s specification appear to indicate it refers to a Ni-Fe alloy with specific weight percent.

Applicant argues, “Claim 8 is hereinabove amended to replace the term ‘Invar’ with the generic terminology of ‘nickel-iron alloy.’ Entry of the claim amendment, reconsideration and withdrawal of the claim rejection under AIA  35 U.S.C. §112(b) (pre-AIA  35 U.S.C. §112, second paragraph) are respectfully requested” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 8, the rejection of claim 8 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant argues, “The ‘base film’ 20 of Lee ‘324 does not face light emitting layer (e.g., layers 31 – 43 in Figure 1) with the flexible substrate 10 therebetween, contrary to the claimed invention. Therefore, Lee ‘324 does not disclose at least a base film disposed on the display panel and facing the light emitting layer with the flexible substrate therebetween, wherein the base film include a single metal layer disposed 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Lee’s buffer layer (11) meets the definition of a “flexible substrate” and is located between the light emitting layer and the base film (see Lee’s Fig. 1 & paragraph [0028]). Therefore, the teachings of Lee meet Applicant’s amended claim 1.

Applicant argues, “The non-patent literature ‘Learn Civil Engineering’ does not remedy the deficiencies of Lee ‘324 discussed above” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Applicant argues, “Claims 5 – 7 and 10 depend from independent Claim 1, which is submitted as being allowable for defining over Lee ‘324 for all the reasons discussed above. Furthermore, it is respectfully submitted that use of the alleged disclosure of Park enumerated in the instant Office action, or any other disclosure of Park, does not cure the deficiencies noted above with respect to Lee ‘324. Accordingly, it is respectfully requested that the rejection of Claims 5 – 7 and 10 under AIA  35 U.S.C. § 103 be withdrawn” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Applicant argues, “Lee ‘932 also does not…remedy the deficiencies of Lee ‘324 discussed above” (Remarks, Pg. 13).


Applicant argues, “Since neither the present claims nor the claims of co-pending U.S. Application No. 16/227,231 have been patented, there is no way that double patenting can be determined (nothing is patented to compare the final claims until one of the cases has been patented and the other claims are otherwise allowable).
“Hence, Applicant respectfully request that the provisional obviousness double patenting rejections be withdrawn until the claims are in final form and otherwise in condition for allowance, and the case over which double patenting is alleged is allowed. Until such time, Applicant respectfully submits that there is no double patenting and no way to determine double patenting” (Remarks, Pgs. 13 – 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Before either application is allowed, the rejection is provisional. The provisional obviousness-type double patenting rejections are amended and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781